¶28
Alexander, C. J.
(concurring) — In my view, the majority goes too far in concluding that any government censorship of political speech would run afoul of the First Amendment to the United States Constitution. The United States Supreme Court has ruled that defamation is not protected by the First Amendment. Bose Corp. v. Consum*857ers Union of U.S., Inc., 466 U.S. 485, 504, 104 S. Ct. 1949, 80 L. Ed. 2d 502 (1984); Beauharnais v. Illinois, 343 U.S. 250, 266, 72 S. Ct. 725, 96 L. Ed. 919 (1952). The government, thus, may penalize defamatory political speech. The statute at issue here, however, prohibits nondefamatory speech in addition to defamatory speech. Thus, I concur in the majority’s conclusion that RCW 42.17.530(1)(a) is unconstitutionally overbroad.